PER CURIAM.
Ray Thomas McCray seeks to appeal the district court’s order dismissing his 28 U.S.C. § 2254 (2000) petition without prejudice because he failed to pay the filing fee. Because McCray can refile his petition and pay the requisite filing fee, his appeal is interlocutory and not subject to appellate review under Domino Sugar Corp. v. Sugar Workers Local 392, 10 F.3d 1064, 1066-67 (4th Cir.1993). Accordingly, we deny a certificate of appealability and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.